United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5293                                                September Term, 2020
                                                                     1:20-cv-00197-EGS
                                                      Filed On: February 17, 2021
Church of Jesus Christ of Latter-Day Saints,

             Appellee

Xiu Jian Sun, The Spiritual Adam,

             Appellant

      v.

Rudolph Contreras,

             Appellee


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

      BEFORE:        Katsas and Walker, Circuit Judges, and Sentelle, Senior Circuit
                     Judge

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

       ORDERED AND ADJUDGED that the district court’s order filed July 16, 2020 be
affirmed. Appellant has shown no error in the district court’s dismissal of the case for
lack of subject matter jurisdiction and on the ground that the complaint failed to state a
claim upon which relief may be granted. See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (“To survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”)
(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); Tooley v. Napolitano,
586 F.3d 1006, 1009 (D.C. Cir. 2009) (“A complaint may be dismissed on jurisdictional
grounds when it is patently insubstantial, presenting no federal question suitable for
decision.”) (internal quotation marks omitted).
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5293                                                September Term, 2020

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2